Exhibit 10.1
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.
TRANSCRIPTION SERVICES AGREEMENT
          THIS TRANSCRIPTION SERVICES AGREEMENT (this “Agreement”) dated
September 15, 2008 is entered into by and between MEDQUIST TRANSCRIPTIONS, LTD.
(the “Company”) and CBAY SYSTEMS & SERVICES, INC. (“Supplier”).
BACKGROUND
          Supplier provides medical transcription services, and the Company
wishes to obtain medical transcription services from Supplier on the terms set
forth herein in order to meet obligations to the Company’s customers pursuant to
agreements between the Company and such customers.
AGREEMENT
     NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and intending to be legally bound hereby, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1. Definitions. In this Agreement, and in the Exhibits to
this Agreement, the following terms, whether used in the singular or plural,
shall have the respective meanings set forth below:
          “Account Effective Date” shall mean the date on which any Company
customer account begins to receive Transcription Services from Supplier
hereunder.
          “Administrative Safeguards” are administrative actions, policies and
procedures to manage the selection, development, implementation and maintenance
of security measures to protect EPHI and to manage the conduct of its workforce
in relation to the production of that information as defined in 45 CFR §164.304.
          “Affiliate” means any individual or entity directly or indirectly
controlling, controlled by or under common control with, a party to this
Agreement. For purposes of this Agreement, the direct or indirect ownership of
over fifty percent (50%) of the outstanding voting securities of an entity, or
the right to receive over fifty percent (50%) of the profits or earnings of an
entity shall be deemed to constitute control.
          “Effective Date” shall be the date first set forth above.
          “Effective Time” means the applicable compliance dates set forth in 45
CFR §164.534 and 45 CFR §165.318.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

 



--------------------------------------------------------------------------------



 



          “EPHI” means “Electronic Protected Health Information” as that term is
defined by 45 CFR §164.513.
          “Force Majeure Event” means any cause beyond the reasonable control of
any non-performing party to this Agreement including, without limitation, acts
of God or public enemy, fires, floods, storms, tornadoes, earthquakes, riots,
strikes, blackouts, telephone outage, acts of terrorism, war or war operations,
restraints of government, delays by suppliers and/or manufacturers, governmental
acts, staff unavailability due to illness or airline flight delay.
          “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996.
          “Laws” means all applicable federal, municipal, state, local or
foreign statutes or laws, and shall be deemed also to refer to all rules and
regulations promulgated thereunder, by any applicable regulatory authority or
otherwise, unless context requires otherwise. Any reference to a particular law
or regulation will be interpreted to include any revision of or successor to
such statute, law, rule or regulation regardless of how it is numbered or
classified.
          “Line” shall mean *****.
          “PHI” means Protected Health Information as defined in 45 CFR
§164.501.
          “Physical Safeguards” means security measures to protect electronic
information systems and related buildings and equipment from natural and
environmental hazards and unauthorized intrusion as defined in 45 CFR §164.304.
          “Proprietary Information” means all non-public information of a
confidential or proprietary nature (whether or not specifically labeled or
identified as “confidential”), in any form or medium, that relates to the
business, products, financial condition, services or research or development of
either of the parties to this Agreement and each of its Affiliates, suppliers,
distributors, customers, independent contractors or other business relations,
including all trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, recipes, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information. Notwithstanding the foregoing,
Confidential Information does not include any information that: (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by one of the parties hereto; or (ii) was within the
receiving party’s possession or becomes available to the receiving party, in
either case, on a non-confidential basis from a source other than the furnishing
party, provided that such source is not bound by a confidentiality agreement
with the furnishing party or otherwise prohibited from transmitting the
information to the receiving party. Confidential Information of the Company
shall include, without limitation, the Company Content (as defined in Section 6
herein).
          “Technical Safeguards” means the technology and the policy and
procedures for its use that protect EPHI and control access to it as defined in
45 CFR §164.304.
ARTICLE II
SERVICES
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-2-



--------------------------------------------------------------------------------



 



          Section 2.1 Supplier shall provide medical transcription services to
the Company as set forth in this Agreement (the “Transcription Services”). For
the purpose of providing the Transcription Services, voice files will be
securely imported into the Company’s DocQment Enterprise Platform (DEP) for
processing by Supplier. The Company shall provide Supplier with access to the
DEP at no additional cost. All Transcription Services performed for Company
under this Agreement shall be performed solely on the DEP. No voice or data
files shall be maintained, saved, extracted or otherwise retained by Supplier or
any of its employees, agents, or Controlled Entities (as such term is defined in
Section 4.4) after the voice file has been transcribed and returned to Company.
Supplier shall take all reasonable precautions to assure that all employees,
agents, and Controlled Entities are aware of the aforementioned requirement, and
that all transcription services are performed solely on the DEP. Company will
make a test site available within the DEP as necessary for Supplier to provide
secure training to medical transcriptionists and editors. Supplier shall provide
Transcription Services and customer service support twenty-four (24) hours a
day, seven (7) days a week.  Supplier shall respond within one (1) hour to any
Company customer service support calls.
          Section 2.2 Company shall provide to Supplier lines of transcription
following the execution of this Agreement by issuing an executed order form to
Supplier as attached hereto in Exhibit 5 (hereinafter an “Order Form”).
          Section 2.3 *****
          Section 2.4 *****
          Section 2.5 Supplier represents and warrants that it shall not perform
Transcription Services to any individual Company customer through more than one
(1) service center.
ARTICLE III
FEES
     Section 3.1 The price(s) to be paid by the Company for Transcription
Services provided by the Supplier hereunder shall be as follows:

          Type of         Service   Transcription Services for Company Customer
Account   Price
A
  Transcription performed by Supplier’s transcriptionists for Company Customers
located in the UNITED STATES OF AMERICA   *****
 
       
B
  Transcription performed using the Company’s Automated Speech Recognition
application (with editing performed by Supplier) for Company Customers located
in the UNITED STATES OF AMERICA   *****
 
       
C
  Transcription performed by Supplier’s transcriptionists for Company Customers
located in the UNITED KINGDOM   *****
 
       
D
  Transcription performed using the Company’s Automated Speech Recognition
application (with editing performed by Supplier) for Company Customers located
in the UNITED KINGDOM   *****

 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-3-



--------------------------------------------------------------------------------



 



Bill counts will be based on the formatted document as it appears in the
DocQment Enterprise Platform.
          Section 3.2 Company’s Automated Speech Recognition (“ASR”) application
is the DocQment Enterprise Platform’s workflow technology that routes qualifying
dictation through the Company’s voice recognition engine and delivers the
original audio file, along with the ASR recognized text file, to Supplier’s
transcriptionist/editor. Type B Services (as applicable above) may be utilized
for qualifying reports where the individual practitioner performing the
dictation and work type are: (i) eligible for and enabled on the ASR
application; and (ii) the recognized text has been corrected by a qualified
medical editor.
          Section 3.3 All prices specified above are exclusive of all excise,
sales, use and similar taxes, export or import duties and shipment, delivery or
installation fees. When applicable, taxes, duties, shipment and installation
fees will be invoiced as separate line items and are the responsibility of
Supplier. An invoice will be generated by Supplier and payment is due within
thirty (30) calendar days after the Company’s receipt of the invoice.
          Section 3.4 In the event that any invoiced amount is disputed by the
Company, the Company shall deliver written notice of such disputed amount to
Supplier within thirty (30) calendar days of the date of the invoice. Upon
receipt of written notice of a billing dispute, Supplier and Company shall
promptly exchange any backup or other information reasonably necessary to
support the correctness of any disputed amount. The parties shall thereafter
have thirty (30) calendar days (“Company Review Period”) in which to examine
such information, and to the extent such information substantiates payment or
reductions in the applicable invoice, such will be applied promptly. Thereafter,
if Supplier and the Company are unable to reach an agreement as to any remaining
disputed amount, Supplier and the Company shall immediately enter into good
faith negotiations to resolve any remaining dispute.
          Section 3.5 Company shall provide initial technical and DocQment
Enterprise Platform training to Supplier personnel at no cost at a venue within
the United States to be determined by the Company; provided, however, that
Supplier shall be responsible for all travel, lodging and related expenses
incidental to such training. Any subsequent training shall be provided by the
Company at rates specified by the Company. Supplier shall provide the Company’s
personnel with any necessary training and technical support relative to
Supplier’s business or operations to the extent such is agreed to by and between
the parties, provided, however, that the Company shall be responsible for all
travel, lodging and related expenses of its personnel incidental to such
training.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Section 4.1 Supplier represents and warrants that it is fully
authorized to enter into this Agreement and that its entry into this Agreement
does not violate any contractual obligation it owes to a third party. Supplier
further represents and warrants that all Transcription Services performed by its
personnel under this Agreement will be performed in a professional and
workmanlike manner consistent with industry standards.
          Section 4.2 Supplier shall provide any reasonable operational,
technical, production and quality assurance personnel to support the sales and
operations requirements of the Company. However,
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-4-



--------------------------------------------------------------------------------



 



should any such request on the part of Company require travel by Supplier’s
employees and agents away from their home station, Company shall be responsible
for all such travel, lodging and related expenses of these personnel to the
extent such expenses are submitted and approved by Company before prior to any
billing.
          Section 4.3 Supplier and Company shall ensure that (as either party
requires): (i) daily operational contact is scheduled between the Company and
Supplier operations in the United States, (ii) executive level calls are
conducted weekly; and (iii) sales support calls are conducted as reasonably
necessary. The Company and Supplier agree that they shall designate operational,
sales, and administrative personnel as points of contact, and each party shall
endeavor to maintain the communication protocols set forth in this Section.
          Section 4.4 Supplier represents and warrants that all
transcriptionists, quality assurance personnel, technologists, and personnel
performing similar functions in connection with the Transcription Services:
(i) are employees of Supplier, wholly-owned Supplier subsidiaries, or those
certain entities identified in Exhibit 4 attached hereto that are controlled by
or are direct franchisees of Supplier (“Controlled Entities”); (ii) will, if
located outside of the United States, work in a secure site and shall not at any
time perform transcription services remotely or outside of the Supplier’s
premises or the Controlled Entity’s premises designated for transcription,
(iii) will in all cases have executed and as such be able to evidence to the
Company such business partner agreements, independent contractor agreements,
HIPAA confidentiality agreements and other similar documentation as may be
required by the Company; and (iv) perform all services pursuant to this
Agreement in full compliance with the terms of Company’s “International Labor
Vendor Standards and Safeguards for HIPAA Compliance” (as more fully defined and
expressly limited in Section 5.6 herein) and any written modifications of such
presented to Supplier during the term of this Agreement. Supplier further
represents and warrants that its Controlled Entities shall not be permitted to
subcontract or assign any services under this Agreement.
          Section 4.5 Supplier acknowledges and agrees that the Company shall be
permitted to use any number of third party transcription services providers in
addition to Supplier. Supplier shall not, for the term of this Agreement and for
a period of one (1) year after Supplier ceases to provide services to Company:
(i) provide medical transcription services directly or indirectly through any of
its Affiliates to any customer account of the Company; or (ii) hire employees,
independent contractors, or agents of any other transcription contractors which
Company is under contract with for the provision of transcription services.
Likewise for the term of this Agreement (including any extensions of this
agreement) and for a period of one (1) year after Supplier ceases to provide
services to Company, the Company shall not contract or work with any of
Supplier’s Controlled Entities.
ARTICLE V
HIPAA COMPLIANCE
          Section 5.1. Supplier will:
               (a) Not use or further disclose any PHI other than as permitted
or required by this Agreement or as required by law;
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-5-



--------------------------------------------------------------------------------



 



          (b) Report to the Company’s Corporate Director of Information Privacy
and Security any use or disclosure of the PHI not provided for by this Agreement
within forty-eight (48) hours of becoming aware of the unauthorized use or
disclosure;
          (c) Have procedures in place for mitigating, to the maximum extent
practicable, any deleterious effects from the use or disclosure of PHI in a
manner contrary to this Agreement;
          (d) Ensure that any agents, Controlled Entities, or other parties
authorized to receive PHI pursuant to this Agreement agree, in writing, to
substantially the same restrictions and conditions that apply to Supplier with
respect to such PHI. Supplier shall obtain reasonable assurances from any such
agents or Controlled Entities that: (i) the information being disclosed will be
held confidentially and used or further disclosed only as required by law,
(ii) the agents and Controlled Entities will use the appropriate Administrative,
Physical and Technical Safeguards to prevent the unauthorized use or disclosure
of the PHI and EPHI; and (iii) the agent/Controlled Entity will immediately
notify Supplier of any instance of a breach of any of the PHI terms set forth
herein;
          (e) Ensure that all of its employees, agents, representatives and
members of its workforce, whose services may be used to fulfill obligations
under the Agreement, are or shall be appropriately informed of the terms of this
Agreement and are under a legal obligation, by contract or otherwise, sufficient
to enable each party to fully comply with all provisions of this Agreement.
Supplier will ensure that its workforce is educated on the Company’s privacy and
security policies (as further defined in Section 5.6 herein) and that sanctions
are imposed on any workforce member that does not comply with those policies and
procedures; Supplier will also ensure that all members of its workforce have
signed Protected Health Information Confidentiality Agreements;
          (f) Make available to the Company such information as the Company may
require to fulfill the Company’s obligations to provide access to, provide a
copy of, and account for disclosures with respect to PHI pursuant to HIPAA and
the HIPAA Regulations, including, but not limited to, 45 CFR §164.524 and
§164.528;
          (g) Make the Company’s PHI available as the Company may require to
fulfill the Company’s obligations to amend PHI pursuant to HIPAA and the HIPAA
Regulations, including but not limited to 45 CFR §164.526, and Supplier shall,
as directed by the Company, incorporate any amendments to the Company’s PHI into
copies of such PHI maintained by Supplier;
          (h) Make available the information required to provide an accounting
of disclosures in accordance with 45 CFR §164.528;
          (i) Make its internal practices, books, and records relating to the
use and disclosure of PHI received from, or created or received by Supplier on
behalf of, the Company available to the Secretary of the U.S. Department of
Health and Human Services for purposes of determining the Company’s or a Company
client’s compliance with HIPAA;
          (j) Upon termination of the Agreement, or any time during the
Agreement with respect to PHI that Supplier maintains in any form, recorded on
any medium or stored in any storage system, including PHI retained or stored by
agents/Controlled Entities, at the Company’s direction and if feasible, return
to the Company or destroy all such PHI. A senior officer of Supplier shall
certify in writing to the
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-6-



--------------------------------------------------------------------------------



 



Company, within thirty (30) days after termination or other expiration of the
Agreement, that all PHI has been returned or disposed of as of provided above
and that Supplier no longer retains any such Protected Health Information in any
form;
          (k) If return or destruction of PHI is infeasible, notify the Company
in writing within thirty (30) days after termination or other expiration of the
Agreement. Such notification shall include: (i) a statement that Supplier has
determined that it is infeasible to return or destroy the PHI in its possession;
and (ii) the specific reasons for such determination. In addition to providing
such notification, Supplier shall certify within such thirty (30) day period
that it will, and will require its agents and Controlled Entities as applicable,
to extend any and all protections, limitations and restrictions contained in
this Agreement to any PHI retained after termination of the Agreement and to
limit any further uses and/or disclosures to those purposes that make the return
or destruction of the PHI infeasible;
          (l) Implement Administrative, Physical and Technical Safeguards that
reasonably and appropriate to protect the confidentiality, integrity and
availability of EPHI that Supplier creates, receives, maintains or transmits on
behalf of the Company;
          (m) Report to the Company’s Director of Information Privacy and
Security within forty eight (48) hours, any “security incident” of which it
becomes aware, as such term is defined in the HIPAA Security Rule; and
          (n) Ensure that any agents, including Controlled Entities, to whom it
provides EPHI, agree in writing, to implement reasonable and appropriate
safeguards to protect EPHI as required herein.
          (o) Upon request, Supplier will provide to the Company a list of names
of agents or Controlled Entities used to outsource Company’s transcription and
or evidence of a written assurances from those agents or Controlled Entities (as
required in 5.1 (d)) that the agents or Controlled Entities will agree to
substantially the same restrictions and conditions that apply to Supplier with
respect to such PHI.
     Section 5.2 Supplier, in its capacity as Business Associate (as that term
is defined in the HIPAA Regulations) to the Company, shall be permitted to use
and disclose PHI in a manner that would not violate the requirements of the
HIPAA Regulations as follows: (i) for the proper management and administration
of Supplier; (ii) to carry out the legal responsibilities of Supplier and to
fulfill Supplier’s duties and responsibilities under the Agreement including in
part disclosure to its employees and Controlled Entities; and (iii) to provide
data aggregation services relating to the health care operations of the Company.
     Section 5.3 Notwithstanding anything to the contrary set forth herein, the
Parties may immediately terminate this Agreement, or any specified contracts
between the Company and Supplier, if Supplier has breached a material term of
this Article V. The Company may exercise said right to terminate the Agreement
by providing Supplier with written notice of its intent to terminate, specifying
the material breach of the Agreement that provides the basis for termination.
Such termination shall be effective immediately or at such date as specified in
the notice.
     Section 5.4 Supplier acknowledges that the Company in not conveying any
right or title in the PHI to Supplier.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-7-



--------------------------------------------------------------------------------



 



     Section 5.5 Notwithstanding anything to the contrary set forth herein,
Supplier shall indemnify, defend and hold harmless the Company and any of the
Company’s directors, officers, employees and agents from and against any claim,
liability, or expense (including reasonable attorneys’ fees), arising out of or
relating to any non-permitted use or disclosure of PHI or EPHI or other breach
of this Article V by Supplier or any director, officer, employee or agent of
Supplier.
     Section 5.6 Following the execution of this Agreement, Supplier shall at
all times comply in all material respects with the terms of Company’s
“International Labor Vendor Standard and Safeguards for HIPAA Compliance” and
any written modifications of such presented to Supplier during the Term of this
Agreement (the “Company HIPAA Compliance Standards”). Company shall give the
Supplier five (5) business days to consider and accept any modifications to the
Company HIPAA Compliance Standards, and if Supplier does not object to such
modifications within the aforementioned time period, then such modifications
shall be considered accepted by Supplier and incorporated by reference. To the
extent that Supplier objects to any modification of the Company HIPAA Compliance
Standards, the parties will discuss in good faith the negotiation of mutually
acceptable terms. However, should the parties not be able to reach agreement of
the modifications within ten (10) days, Company shall have the right to
terminate this Agreement with written notice. The Company HIPAA Compliance
Standards shall be hereby incorporated by reference into this Agreement and a
most current version has been supplied by the Company along with the fully
executed Agreement. Company shall be permitted at any time, at Company’s sole
cost and expense, reasonable access to and the ability to examine all
information, in any form, which is necessary or appropriate (as determined by
Company in its sole discretion) to review Supplier’s compliance with the Company
HIPAA Compliance Standards (an “Audit”). In the event that the Company in its
sole discretion determines as a result of an Audit that Supplier is not in
material compliance with the Company HIPAA Compliance Standards (a “Negative
Finding”), and notwithstanding anything herein to the contrary, (i) Supplier
shall promptly pay to the Company, as liquidated damages and not as a penalty,
(a) all costs and expenses associated with the Audit, and (b) all costs and
expenses incurred by the Supplier in connection with any liability, loss, damage
(including, without limitation, special, exemplary, punitive, consequential or
incidental damages), claim or cause of action relating directly or indirectly to
the Negative Finding including, without limitation, reasonable attorney’s fees,
and (ii) the Agreement shall be terminated effective immediately upon written
notice from Company to Supplier and, upon such termination, Supplier shall
immediately return to the Company all Confidential Information (including,
without limitation, all PHI) in its possession or in the possession of its
directors, managing directors, officers, employees, affiliates, stockholders,
agents, consultants or other representatives.
ARTICLE VI
INTELLECTUAL PROPERTY MATTERS
          Section 6.1 Any and all designs, artwork, logos, graphics, video,
text, data code and other proprietary or confidential materials supplied by the
Company to Supplier in connection with this Agreement shall remain the sole and
exclusive property of the Company (the “Company Content”). No copyrights,
patents, trademarks or other intellectual property rights shall be transferred
from the Company to Supplier with respect to any of the Company Content.
However, the Company hereby grants to Supplier a worldwide, non-exclusive,
unlimited fully paid-up license to use, copy, modify, enhance, create derivative
works of and otherwise use the Company Content in any manner reasonably
necessary
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-8-



--------------------------------------------------------------------------------



 



in connection with the performance of the Transcription Services hereunder (the
“Company Content License”).
          Section 6.2 Nothing in this Agreement shall be construed to grant to
Supplier any right to or interest in any trademark, trade name, trade dress,
service mark, copyright, patent, trade secret or know-how owned or asserted to
be owned by the Company (“Intellectual Property”). Supplier’s use of the
Intellectual Property shall be limited to the performance of the Transcription
Services as contemplated hereby. Any other use of the Intellectual Property
shall constitute an infringement thereof and/or a violation of the Company’s
rights resulting in irreparable injury to the Company and entitling the Company
to immediate injunctive relief and to any other remedies at law or equity.
          Section 6.3 Application Service Provider License.
          (a) Through the use of software applications (the “Applications”)
hosted on the Company’s DocQment Enterprise Platform and made available by means
of the Internet, Supplier shall have the ability to access the DocQment
Enterprise Platform for the purpose of providing the Transcription Services
described herein. Subject to the terms and conditions set forth herein, the
Company hereby grants to Supplier for the term of this Agreement a
non-transferable, non-exclusive limited right of access to, and use of, the
Applications solely for the purposes of performing the Transcription Services
hereunder. From time to time, the Company may require the agreement to and
acknowledgement of an end-user license, terms and conditions and/or other
agreements prior to Supplier accessing the Applications.
          (b) With respect to its use of the Applications, Supplier, at its own
cost and expense, shall: (i) not permit any person or entity, other than the
authorized agents and Controlled Entities of Supplier, to use or gain access to
the Applications; (ii) provide reasonable security devices to protect against
unauthorized usage; (iii) not adapt the Applications in any way or use it to
create a derivative work (other than reports that are transcribed or edited
using the Applications); and (iv) not remove, obscure, hinder or alter Company’s
(or any other third party’s) proprietary notices, trademarks, or other
proprietary rights notices affixed to or contained in the Applications.
          (c) The Applications are the exclusive property of the Company and/or
the Company’s licensors, which shall retain all right, title and interest in and
to the Applications, including, without limitation, the intellectual property
rights and any other rights under United States and international copyright,
patent, trademark, trade secret or other law. Supplier may not use the
Applications for the benefit of any third parties or allow access to the
Applications by any third party, except as otherwise explicitly authorized
hereunder.
          (d) Supplier has developed and may continue to develop proprietary
software tools (the “Tools”) to enhance the productivity of its workforce,
and/or better meet HIPAA compliance requirements. Supplier may at its sole
discretion share these Tools with the Company. Should the Company use these
Tools, either with or without compensation to the Supplier, the Company warrants
it will not share these Tools with other labor partners or any third party
without the specific written permission of the Supplier.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-9-



--------------------------------------------------------------------------------



 



ARTICLE VII
TERM AND TERMINATION
          Section 7.1. Term. This Agreement shall commence upon the Effective
Date and terminate two (2) years from the Effective Date (the “Expiration
Date”), unless sooner terminated by the Company in accordance with this
Article VIII.
          Section 7.2. Termination by the Company or Supplier. Each of the
Company and the Supplier shall have the right to terminate this Agreement with
or without cause at any time upon ninety (90) days prior notice to the other
party to the Agreement.
          Section 7.3. Termination for Material Default. The Company may
terminate this Agreement effective immediately upon written notice if Supplier:
(a) breaches any obligation under this Agreement; or (b) (i) files a voluntary
petition for bankruptcy, (ii) is adjudicated bankrupt, (iii) has a court assume
jurisdiction of its assets under a federal reorganization act, (iv) becomes
insolvent or suspends business, or (v) makes an assignment of its assets for the
benefit of its creditors.
          Section 7.4. Effect of Termination. Termination of this Agreement
shall not relieve the parties of any obligation accruing prior to such
termination, and the provisions of this Section 7.4 and Articles IV, V, VI, VII,
IX, X and XI hereof shall survive the termination of this Agreement. Any
termination of this Agreement shall be without prejudice to the rights of either
party against the other accrued or accruing under this Agreement prior to
termination. Supplier shall immediately pay over to the Company the unused
balance of any prepayment made by the Company pursuant to Section 3.1 hereof.
ARTICLE VIII
INDEMNIFICATION AND INSURANCE
          Section 8.1. Indemnification Obligation. Supplier (the “Indemnifying
Party”) hereby indemnifies and holds the Company harmless from and against any
and all liability, loss, damage, claim or cause of action, and expenses
connected therewith, including, without limitation, reasonable attorney’s fees
and expenses, for bodily injury or damage to real or tangible personal property,
to the extent caused directly or indirectly by the Indemnifying Party, its
employees or agents.
          Section 8.2.Insurance. Supplier represents and warrants that during
the term of this Agreement, it shall maintain the types and amounts of insurance
set forth below:
          (a) general liability insurance, including contractual liability
coverage of all of Supplier’s obligations under this Agreement and products
liability/completed operations coverage with a minimum limit equal to the
minimum limit currently maintained by Supplier on the date hereof.
          (b) Such insurance shall be evidenced by a certificate of insurance
which shall provide that the Company shall receive thirty (30) days’ prior
written notice of cancellation or material change of such policy.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-10-



--------------------------------------------------------------------------------



 



ARTICLE IX
CONFIDENTIALITY AND NONSOLICITATION
          Section 9.1. Confidentiality. Supplier and the Company acknowledge
that Proprietary Information is to be considered highly confidential. Each party
shall use Proprietary Information disclosed to it by or on behalf of the other
party only for the purposes contemplated by this Agreement and shall not
disclose such Proprietary Information to any third party without the prior
written consent of the disclosing party. The foregoing obligations shall survive
the expiration or termination of this Agreement for a period of ten (10) years.
These obligations shall not apply to Proprietary Information that:
          (a) is known by the receiving party at the time of its receipt, and
not through a prior disclosure by the disclosing party, as documented by
business records;
          (b) is at the time of disclosure, or thereafter becomes, published or
otherwise part of the public domain without breach of this Agreement by the
receiving party;
          (c) is subsequently disclosed to the receiving party by a third party
who has the right to make such disclosure;
          (d) is developed by the receiving party independently of Proprietary
Information or other information received from the disclosing party and such
independent development is properly documented by the receiving party; or
          (e) is required to be disclosed by law or court order, provided that
notice is promptly delivered to the other party in order to provide an
opportunity to seek a protective order or other similar order with respect to
such Proprietary Information and thereafter discloses only the minimum
information required to be disclosed in order to comply with the request,
whether or not a protective order or other similar order is obtained by the
other party.
Nothing herein shall be interpreted to prohibit the Company from publishing the
results of its studies in accordance with industry practices.
          Section 9.2 No Publicity. A party may not use the name of the other
party in any publicity or advertising and may not issue a press release or
otherwise publicize or disclose the existence of this Agreement, any information
related to this Agreement or the terms or conditions hereof, without the prior
written consent of the other party. Nothing in the foregoing, however, shall
prohibit a party from making such disclosures as may be necessary or reasonably
appropriate in order to comply with applicable federal, state or provincial
securities laws or any rule or regulation of any nationally recognized
securities exchange; in such event, however, the disclosing party shall use good
faith efforts to consult with the other party prior to such disclosure and,
where applicable, shall request confidential treatment to the extent available.
However, the Supplier may disclose to the Controlled Entities, set forth in
Exhibit 4, that Supplier is performing work on behalf of the Company. Any
Supplier agreements with such Controlled Entities shall include restrictions
materially consistent with those set forth in this Section restricting such
entities from further disclosing their relationship with Company.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-11-



--------------------------------------------------------------------------------



 



          Section 9.3 Non-Solicitation. So long as this Agreement is in effect
and for a period of twelve (12) months thereafter, Supplier and Company shall
not solicit, hire or engage any person who during the term of this Agreement is
or has been an employee, consultant, or transcriptionist of the other party.
ARTICLE X
RECORDS
          Supplier shall maintain, and shall cause each of its Controlled
Entities to maintain, records with respect to the performance of its obligations
under this Agreement. All such records shall be available for inspection, audit
and copying by the Company and its representatives and agents, including the
Company’s auditors, at the Company’s cost and expense upon reasonable request
during normal business hours. All such records shall be maintained during the
term of this Agreement, or such longer period as may be required by relevant
Law.
ARTICLE XI
MISCELLANEOUS
          Section 11.1. Assignment, Subcontracting. Notwithstanding anything to
the contrary contained herein, neither this Agreement nor any or all of the
rights and obligations of a party hereunder shall be assigned, delegated, sold,
transferred, sublicensed, subcontracted (except as otherwise provided herein) or
otherwise disposed of, by operation of law or otherwise, to any third party
without the prior written consent of the other party, and any attempted
assignment, delegation, sale, transfer, sublicense, subcontract or other
disposition, by operation of law or otherwise, of this Agreement or of any
rights or obligations hereunder contrary to this Section shall be a material
breach of this Agreement by the attempting party, and shall be void and without
force or effect; provided, however, that the Company may, without such consent,
assign the Agreement and its rights and obligations hereunder: (i) to an
Affiliate, (ii) in connection with the transfer or sale of all or substantially
all of its assets related to, or (iii) in the event of its merger or
consolidation or change in control or similar transaction.
          Section 11.2. Force Majeure. Failure of either party hereto to perform
its obligations under this Agreement shall not subject such party to any
liability to the other party or place it in breach of any term or condition of
this Agreement if such failure is caused by a Force Majeure Event, provided,
however, that the party affected shall promptly notify the other party of the
condition constituting a Force Majeure Event and shall exert commercially
reasonable efforts to overcome any such causes and to resume performance of its
obligations with all possible speed. If a condition constituting a Force Majeure
Event exists for more than ninety (90) consecutive days, the parties shall meet
to negotiate a mutually satisfactory solution to the problem, if practicable.
          Section 11.3. Governing Law and Jurisdiction. This Agreement shall be
governed, interpreted and construed in accordance with the laws of the State of
New Jersey without regard to its provisions concerning conflict of laws. Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement may be brought against any of the parties in any
state or federal court of competent jurisdiction in the District of the State of
New Jersey. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-12-



--------------------------------------------------------------------------------



 



          Section 11.4. Waiver. Any delay or failure in enforcing a party’s
rights under this Agreement or any waiver as to a particular default or other
matter shall not constitute a waiver of such party’s rights to the future
enforcement of its rights under this Agreement, nor operate to bar the exercise
or enforcement thereof at any time or times thereafter, excepting only as to an
express written and signed waiver as to a particular matter for a particular
period of time.
          Section 11.5. Independent Relationship. The relationship established
between Company and Supplier under this Agreement is that of independent
contractors and nothing contained in this Agreement will be deemed to establish
or otherwise create a relationship of principal and agent, franchisor and
franchisee, joint venturers or partnership between them. Supplier’s employees
are not and shall not be deemed to be employees of the Company. Supplier shall
be solely responsible for the payment of all compensation to its employees,
including provisions for employment taxes, workmen’s compensation and any
similar taxes associated with employment of Supplier’s personnel. Neither party
nor any of its agents or employees will have any right or authority to assume or
create any obligations of any kind, whether express or implied, on behalf of the
other party. All financial obligations associated with each respective party’s
business are the sole responsibility of such party.
          Section 11.6.Entire Agreement; Amendment. This Agreement including any
Exhibits and Schedules hereto, sets forth the complete and final agreement and
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between the parties hereto and supersedes and terminates all
prior agreements, writings and understandings between the parties with respect
to the subject matter hereof. The parties agree that there are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the parties other than as are set forth herein
and therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the parties unless reduced to writing and signed
by an authorized officer of each party.
          Section 11.7.Notices. Each notice required or permitted to be given or
sent under this Agreement shall be given by facsimile transmission (with
confirmation copy by registered first-class mail) or by registered or overnight
courier (return receipt requested), to the parties at the addresses and
facsimile numbers indicated below.
If to Supplier:
CBay Systems and Services, Inc
2661 Riva Road, Bldg 800
Annapolis, MD 21401
Attention: Managing Director
with a copy to:
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-13-



--------------------------------------------------------------------------------



 



If to the Company:
MedQuist Transcriptions, Ltd.
1000 Bishops Gate Boulevard, Suite 300
Mt. Laurel, NJ 08054-4632
Facsimile No. 856.206.4215
Attention: President
with a copy to:
MedQuist Transcriptions, Ltd.
1000 Bishops Gate Boulevard, Suite 300
Mt. Laurel, NJ 08054-4632
Facsimile No. 856.206.4215
Attention: Chief Legal Officer
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or sent.
Either party may change its address or its facsimile number by giving the other
party written notice, delivered in accordance with this section.
          Section 11.8. Severability. If any provision of this Agreement is
declared invalid or unenforceable by a court having competent jurisdiction, it
is mutually agreed that this Agreement shall continue in effect except for the
part declared invalid or unenforceable by order of such court. The parties shall
consult and use their best efforts to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in light of the intent of this Agreement.
          Section 11.9. Counterparts. This Agreement shall become binding when
any one or more counterparts hereof, individually or taken together, have been
executed on behalf of each of the parties hereto. This Agreement may be executed
in any number of counterparts and by facsimile, each of which shall be an
original as against any party whose signature appears thereon, but all of which
taken together shall constitute but one and the same instrument.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Supplier have caused this Services Agreement
to be executed by their duly authorized officers as of the day and year first
above written.

                      CBAY SYSTEMS & SERVICES, INC.       MEDQUIST
TRANSCRIPTIONS, LTD.    
 
                   
By:
  /s/ Jason Kolinoski       By:   /s/ Mark E. Ivie    
Name:
 
 
Jason Kolinoski       Name:  
 
Mark E. Ivie    
Title:
  Chief Operating Officer       Title:   Interim President & CEO    

[Signature page to Services Agreement by and between MedQuist Transcriptions,
Ltd. and Supplier]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-15-



--------------------------------------------------------------------------------



 



EXHIBIT 1
(TABLE) [w71412w7141201.gif]
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-16-



--------------------------------------------------------------------------------



 



(TABLE) [w71412w7141202.gif]
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-17-



--------------------------------------------------------------------------------



 



EXHIBIT 2
QUALITY REVIEW
AMOUNT: Supplier shall perform a random monthly quality review of ***** of all
production for each Client Facility ID in the DocQment Enterprise Platform.
Results are to be provided to Company no later than the 10th of the month
following review.
CRITERIA: Random samples encompassing all report types with voice comparison.
ERRORS: Attached hereto as Exhibit 3 is the Quality Score Sheet listing all
error types.
STANDARD: Company’s acceptable quality standard is *****.
QUALITY REPORTS
The following report is an illustration of Company’s continuous quality
assurance score sheet. Company utilizes a team of QA auditors to systematically
audit documents against the dictated voice and disseminate the findings.
Calculation formula: Total error points divided by total lines = total error
fraction. 1.0 minus total error fraction = accuracy fraction; multiply by 100
for percentage.
CLASSIFICATION OF ERRORS AND ERROR VALUES
The Association for Healthcare Documentation Integrity (“AHDI”) recommends
specific error categories, error values, and conversion factors for error values
in line length situations. Following the recommendations creates a true
definition of quality in the medical transcription industry and allows for
proper comparative assessments. AHDI recommends that the following error
classifications be applied to these error types relative to their impact on
patient care.

  §   Critical Errors: Defined as those that impact patient safety.
Specifically, AHDI identifies the following: medical word misuse, incorrect drug
or drug dosage, incorrect lab values and test names, omitted dictation, patient
identification error, including incorrect choice of the patient name or specific
patient visit.     §   Major Errors: Defined as those that impact document
integrity. Specifically, AHDI identifies the following: medical word
misspelling, English word misspelling, incorrect verbiage, failure to flag a
document, abuse of flagging documents, protocol failures.     §   Minor Errors:
Specifically, AHDI identifies the following: grammar, punctuation, typographical
errors, formatting errors.     §   Dictation Flaws: Specifically, AHDI
identifies the following: critical, major, and minor as defined by patient
safety and document integrity impact. It is crucially important to realize the
impact that auditory quality of the dictation has on the transcribed document.
Recognizing and documenting occurrences allows for identification of flaws and
an opportunity for assisting dictators in their quest for patient safety and
document integrity.

DEFINITION OF DICTATED OR TRANSCRIBED ERRORS AND ERROR VALUES
CRITICAL ERRORS (PATIENT SAFETY RISK): A critical error is given the highest
negative point value because of the seriousness of its consequences. With *****
accuracy as a benchmark, a report containing a critical error should not pass
QA. A critical error should be reserved for only those errors that directly
compromise patient safety.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-18-



--------------------------------------------------------------------------------



 



§ Error #1: Medical Word Misuse – 3.0 pts
This category includes wrong drug or drug doses, wrong lab values, and/or wrong
test names that directly compromise patient safety. For instance, a wrong
disease could be incorrectly attributed to a patient and then carried in the
medical record for life, causing incorrect treatment and incorrect medical
decisions, as well as inaccurate billing of the patient’s accounts. Similarly, a
wrong lab value could result in a patient not receiving treatment or further
testing when such treatment or testing is warranted. If a misuse is repeated
throughout the entire report, it should be counted as only one error in the
report, since it reflects one wrong piece of information on the part of the
transcriptionist. This category also includes improper use of abbreviations,
acronyms, and symbols that are not to be used according to the client profile.
§ Error #2: Omitted Dictation – 3.0 pts
This category covers dictated information of a critical nature that was either
carelessly omitted by the transcriptionist or deliberately omitted because the
transcriptionist did not understand what was being said. Examples include
omission of an entire laboratory finding because the value itself could not be
heard, deleting negative or normal findings, or omitting entire sentences
because the main part of it could not be understood. Creative transcription is
also included in this category. This refers to “making up” dictation (words
and/or phrases) when what is dictated is not clear. Consideration should be
given for difficult authors or dictation of poor quality.
Research, assistance from others, flagging the report, and leaving a blank
constitute appropriate actions rather than omission. This category does not
apply to missing words that are inconsequential, such as articles or
conjunctions. It also does not apply to what appear to be words missed
(adjectives, adverbs) from typing too fast, unless they have serious
consequences to the medical meaning. In these types of situations, the error
would be downgraded to major or minor, depending on the consequence to the
document. Clipped sentences are allowed if they reflect the dictator’s style.
This category is meant to apply to purposeful and/or serious omissions and/or
fabrication(s).
§ Error #3: Patient Identification Error – 3.0 pts
A patient identification error is one in which the wrong patient information is
tied to the dictation. For example, a report that is dictated for 50-year-old
John E. Doe (male) but is attributed to a chart for 20-year-old Joni Do
(female). As with the other critical errors in this category, the error must
directly compromise patient safety in order to be assessed this error weight
(see error #12).
§ Error #4: Upgrade of Major or Minor error due to patient safety impact – 3.0
pts
This category is for major or minor errors from the categories below that
directly compromise patient safety. For example, “failure to flag” is considered
a major error worthy of 1.0 pt., but a right/left discrepancy that poses a risk
management issue and is not flagged by the transcriptionist could be upgraded to
a critical error.
MAJOR ERRORS (DOCUMENT INTEGRITY RISK): A major error carries a higher negative
point value because of the impact it has on the integrity of the document. Major
errors in this category do not pose a risk to patient safety. A major error that
impacts both the integrity of the document and patient safety should be upgraded
to a critical error.
§ Error #5: Abuse of Flagging/Blanks – 2.0 pts
This category covers blanks left that, through research, the transcriptionist
could have resolved. This is sometimes referred to as “tossing it over the
fence” – when a transcriptionist clearly chooses to leave a blank rather than
research a term. The purpose of this category is to limit abuse of blanks for
the sake of speed, which reflects a lazy attitude or desire for higher line
counts in a production environment. Obviously, students and entry-level
transcriptionists will leave more blanks in the beginning and this is preferred
to guessing. This error should be used only in those cases where the blank or
flag is truly considered abusive.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-19-



--------------------------------------------------------------------------------



 



§ Error #6: Medical Word Misspelling – 1.5 pts
In addition to any medical words or medications that are misspelled, this
category includes the use of an incorrect form of a medical word. An example
would be “lingula” instead of “lingular” or “femur” instead of “femoral.” This
also includes failure to use combining forms, and incorrect entries from text
expanders. For instance, an author dictates that the patient is to see physical
therapy (dictated as PT) for follow-up; transcriptionist uses “pt” to expand for
“patient” and the final copy of the report reads, “the patient is to see patient
for follow-up.” (However, if an incorrect expansion results in a critical error,
such as incorrect diagnosis, this would be upgraded to a critical error.)
§ Error #7: English Word Misspelling – 1.5 pts
In addition to misspelling English words, this category refers to misuse errors,
which have more serious consequences, such as nouns, verbs, or important
qualifying adjectives and adverbs (e.g., elicit/illicit, dissent/descent,
affect/effect, apprise/appraise). These errors directly impact the integrity of
the report. For instance: “the risks and complications were given allowed
(aloud).”
§ Error #8: Incorrect Verbiage – 1.5 pts
This category refers to dictation that is transcribed differently than dictated,
but without significant impact on the medical meaning. This includes
inappropriate/excessive editing. Care should be taken to remain true to the
dictator’s style while still maintaining accuracy. Therefore, this does not
pertain to changes made for the purpose of correcting grammar or word usage.
This also differs from creative transcription (see error #2).
§ Error #9: Failure to Flag – 1.0 pt
This category pertains to times when a report should be flagged for
clarification and the transcriptionist fails to do so. Examples of failure to
flag include gender, age or right-vs.-left discrepancies that should have been
recognized by the transcriptionist and flagged but were not.
§ Error #10: Protocol Failure – 1.0 pt
A protocol failure is one in which a transcriptionist fails to follow a specific
protocol or facility preference. For example, a facility may require the date of
service be filled in on each document, and the transcriptionist fails to include
this.
§ Error #11: Upgrade of Minor Error due to impact on integrity of document – 1.5
pts
This category is used to upgrade a minor error that compromises the integrity of
the document. For instance, a physician dictates an inflammatory or derogatory
remark about the patient that puts the physician at risk for a lawsuit, and the
transcriptionist fails to edit these remarks.
§ Error #12: Downgrade of Critical Error due to less than critical impact – 1.5
pts
This category is used to downgrade a critical error that does not compromise
patient safety but still impacts the integrity of the document. An example would
be using the wrong medical word (medical word misuse) without directly affecting
patient safety (stating there is a family history of “corporal” tunnel syndrome,
for example).
§ Error #13: Improper Encounter – 1.5 pts
This category is used when the correct patient is chosen, but the wrong visit or
encounter is selected.
MINOR ERRORS: A minor error is meant to point out recommended areas of
improvement for the transcriptionist. These errors do not compromise patient
safety or the integrity of the report. The primary goal of a minor error
designation is instructional.
§ Error #14: Grammar Error – 0.5 pt
Grammar errors may include incorrect subject-verb agreement, incorrect use of
medical abbreviations, use of the wrong part of speech, incorrect use of
singular and plural nouns, use of the wrong verb (e.g., laying/lying) or verb
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-20-



--------------------------------------------------------------------------------



 



tense, failure to correct redundancies and inconsistencies, and failure to edit
slang or inflammatory remarks when appropriate.
§ Error #15: Miscellaneous/Other – 0.5 pt
This category covers errors that do not fit into the other categories. For
instance, improper capitalization, addition of words that were not dictated but
that do not significantly affect the meaning of the sentence or report, and
errors of questionable cause when the recording quality is poor or a foreign
accent is at fault. This category also covers formatting errors.
§ Error #16: Downgrade of Error due to minimal impact – 0.25 pt
This category can be used to downgrade any error that has little to no impact on
the integrity of the report and does not compromise patient safety. An example
would be omission of the word “the” in “The patient was in acute distress.”
§ Error #17: Punctuation and Typos – 0.0 pt
Punctuation errors may include misplaced commas that do not alter the meaning of
the sentence and the improper use of colons or semicolons, quotation marks, and
misplaced periods. This category also includes typographical errors that do not
significantly affect the meaning of the dictation.
NEGATIVE DICTATOR EFFECT ERRORS: These errors have no point values but are used
to recognize a transcriptionist’s error or difficulties in the context of poor
dictation.
§ Error #18: Critical Negative Dictator Effect – 0.0 pt
This category would be used to point out an error of a critical nature that was
clearly attributed to poor dictation. For example, omitted dictation based on
difficulty interpreting a very heavy accent. Another example would be incorrect
patient identification due to inaccurate or insufficient information given by
the dictator. This error may be utilized whether or not the transcriptionist
flagged the document, since the purpose is to determine the difficulty
encountered in producing an accurate document.
§ Error #19: Major Negative Dictator Effect – 0.0 pt
This category would be used to address a documentation error in any of the major
categories that was obviously incurred because of poor dictation quality or
inaccurate information given by the dictator. Once again, this error may be
utilized whether or not the transcriptionist flagged the document, since the
purpose is to determine the difficulties in producing an accurate document.
§ Error #20: Minor Negative Dictator Effect – 0.0 pt
This category would be used to draw attention to a minor flaw caused by poor
dictation. For example, the dictator has used the wrong form of a verb, which
may or may not have been corrected by the transcriptionist.
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-21-



--------------------------------------------------------------------------------



 



EXHIBIT 3
QUALITY SCORE SHEET
CUSTOMER QA AUDIT

                          CUSTOMER:   REVIEW PERIOD:           Type of Error  
Points   Total Errors   Total Points
Medical Word Misuse
    3.00       0       0  
Downgrade of Critical Error due to less than critical impact
    1.50       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Omitted Dictation
    3.00       0       0  
Downgrade of Critical Error due to less than critical impact
    1.50       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Patient Identification Error
    3.00       0       0  
Downgrade of Critical Error due to less than critical impact
    1.50       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Abuse of Flagging/Blanks
    2.00       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Medical Word Misspelling
    1.50       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
English Word Misspelling
    1.50       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Incorrect Verbiage
    1.50       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Failure to Flag
    1.00       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Protocol Failure
    1.00       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Improper Encounter
    1.50       0       0  
Upgrade of Major — Patient Safety Impact
    3.00       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Grammar Error
    0.50       0       0  
Upgrade of Minor — Patient Safety Impact
    3.00       0       0  
Upgrade of Minor — Integrity of Document
    1.50       0       0  

 

*****   - Denotes material that has been omitted and filed separately with the
Commission

 



--------------------------------------------------------------------------------



 



                          CUSTOMER:   REVIEW PERIOD:           Type of Error  
Points   Total Errors   Total Points
Downgrade Error — Minimal Impact
    0.25       0       0  
Miscellaneous/Other
    0.50       0       0  
Upgrade of Minor — Patient Safety Impact
    3.00       0       0  
Upgrade of Minor — Integrity of Document
    1.50       0       0  
Downgrade Error — Minimal Impact
    0.25       0       0  
Punctuation/Typos
    0.00       0       0  
Upgrade of Minor — Patient Safety Impact
    3.00       0       0  
Upgrade of Minor — Integrity of Document
    1.50       0       0  
Critical Negative Dictator Effect
    0.00       0       0  
Major Negative Dictator Effect
    0.00       0       0  
Minor Negative Dictator Effect
    0.00       0       0  
Total MedQuist Errors  
            0       0  

Summary

         
Total Reports Reviewed    
    0  
Total Lines Reviewed    
    0  
Line Error Rate = Total MedQuist Errors/Total Lines  
    0.00  
MedQuist Line Error Percent = MedQuist Line Error Rate x 100%
    0.00 %
MedQuist Line Accuracy Rate = 100% — MedQuist Line Error Percent
    100.00 %

 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-23-



--------------------------------------------------------------------------------



 



EXHIBIT 4
Controlled Entities
*****
 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-24-



--------------------------------------------------------------------------------



 



EXHIBIT 5
ORDER FORM
The following Order Form is issued pursuant to the terms of Section 2.2 in the
Transcription Services Agreement (the “Agreement”) executed by and between
MEDQUIST TRANSCRIPTIONS, LTD. (the “Company”) and (“Supplier”) and effective as
of September 15, 2008:
Proposed Start Date:
Client Added or Cancelled (if applicable):
Facilities Added or Cancelled (if applicable):
Contact Information (if applicable):

  •   Project Manager -     •   Technology -

Implementation Notes (if applicable):

1.   Supplier will

Optional Services (if applicable):

1.   Company elects to

Additional Comments/Discussion (if applicable):

          MEDQUIST TRANSCRIPTIONS, LTD.    
 
       
By:
       
 
 
 
   
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Date:
       
 
       

 

*****   - Denotes material that has been omitted and filed separately with the
Commission

-25-